SANBORN, Circuit Judge
(dissenting). Tlve defect complained of in this case was a hole in the roadbed, so filled with meliing snow that the surface appeared to be level. The court, in its charge to the jury, said with reference to this defect:
“It is ilie duty of the master to search for latent or hidden defects in appliances furnished the servant to work with, that render them unsafe; hut the servant is required to notice only such defects as are patent to ordinary observation. This rulo I want to lay down for your guidance in determining what? was the duty of the railroad company and the duly of the brakeman.”
The hole would have been patent to ordinary observation if it had not been concealed by the snow, and this proposition is, in effect, that, in a country whose surface is covered with snow four month» in the year, the servant of a railway corporation is not required to notice any defects in the roadbed or appliances of the company, otherwise patent, that are concealed by the snow, and thus made *530latent; but tbe corporation is required to search for such defects, and to remove the snow from them, so that they will become patent again before the servant is called upon to notice them. I am unable to assent to this proposition. In my opinion, it is not the law. Nor can I bring myself to concur in the theory that because the court below, in another portion of the charge, stated the converse of this proposition,—stated the law correctly,—no prejudice could have resulted to the plaintiff in error from this erroneous declaration. The presumption is that error produces prejudice. It is only when it appears so clear as to be beyond doubt that the error complained of neither did prejudice, nor could have prejudiced the party against whom it was made, that the rule that error without prejudice is no ground for reversal is justly applicable. Deery v. Cray, 5 Wall. 795, 808; Gilmer v. Higley, 110 U. S. 47, 50, 3 Sup. Ct. 471. The court below, in its charge, gave the jury a correct and an erroneous instruction upon the same subject. I am unable to discover from the record whether the jury were governed in their action by the former or the latter, and in my opinion, the judgment should be reversed, and á new trial ordered.